DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8, filed July 5, 2022, with respect to claim objections have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see Page 8-10, filed July 5, 2022, with respect to 101, 112, and prior art rejections have been fully considered and are persuasive.  The 101, 112, and prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 19, the claims have incorporated the previously indicated allowable subject matter of now canceled claims 12 and 20.  This subject matter was previously indicated as allowable, and no references that teach of these limitations have been found within an updated search, therefore the claims are allowable.  The reasons previous recited for allowability are recited below:
Alonso, Berdinis, Belapurkar, and Starns, as applied to rejected base claims and/or rejected dependent claims, do not disclose or teach the limitations: 
“The computer-implemented method of claim 1, further comprising:
determining, by the computing system, a measure of breakeven utilization for the plurality of autonomous vehicle fleets, the measure of breakeven utilization is based at least in part on a number of autonomous vehicles having a total resource outflow per unit that is equal to a total resource outflow per unit for a fleet of non-autonomous vehicles.” as recited in claim 12 of the application.
Specifically, the comparison between the resource outflow of a fleet of vehicles consisting of autonomous vehicles and a resource outflow of a fleet of vehicle of consisting of non-autonomous to determine when these resource outflows are equivalent in value is not disclosed or taught by these references. Alonso discloses the optimization of utilization a fleet of vehicles that may consist of all autonomous vehicles, non-autonomous vehicles, or combination of the two by analyzing efficiency metric profiles/graphs for a plurality of hypothetical fleet configurations. However, Alonso does not determine a measure of resource outflow convergence/breakeven utilization for the different fleet configurations, Berdinis teaches the analysis of a fleet costs that may consist of all autonomous vehicles, non-autonomous vehicles, or combination autonomous and non-autonomous driving and vehicles in order to select the most cost effective fleet (i.e. a measure of resource outflow) for completing a service. However, Berdinis does not teach a determination of a measure of convergence of costs when utilizing a fleet of autonomous vehicle vs. utilizing a fleet of non-autonomous vehicles. Belapurkar teaches the optimization of fleet operating costs and optimization of operating costs of individual autonomous vehicles within the fleet for the purpose of increased revenue. Starns teaches efficient matching of autonomous vehicles within a fleet to a requested service or services. Neither Belapurkar nor Starns teach a comparison in operating costs between a fleet of autonomous vehicles and a fleet of nor-autonomous vehicles.

Alonso, Berdinis, Belapurkar, and Starns, as applied to rejected base claims and/or rejected dependent claims, do not disclose or teach the limitations:
“The one or more tangible, non-transitory, computer-readable media of claim 19, wherein:

the operations further comprise determining a convergence associated with the measure of the resource outflow associated with the first fleet of autonomous vehicles and the measure of the resource outflow associated with the second fleet of autonomous vehicles; and
determining the measure of utilization comprises determining the measure of utilization based at least in part on the convergence.” as recited in claim 20 of the application.
These limitations of claim 20 are reciting a similar concept to claim 12 in that a point of convergence of operating costs or service completion costs (i.e. a resource outflow) is determined when comparing a fleet of autonomous vehicles to a fleet of non-autonomous vehicles, and the utilization of the autonomous fleet is derived from this comparison. This concept is a broader equivalent to the subject matter of claim 12. Thus, the references cited in the 35 U.S.C. 102 and 35 U.S.C. 103 rejections of this office action do not apply to claim 20 for the same reasons as stated above for claim 12.
No additional prior art could be found to apply to these claims as a whole.
In regards to claims 2-11 and 13-17, the claims are dependent upon an allowable claim, and are therefore allowable.
In regards to claim 18, the claim recites analogous limitations to allowable claim 1, and is therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663